Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 7, 2018

                                     No. 04-16-00831-CV

                               WONG GROCERY CO., LLC,
                                      Appellant

                                               v.

               Patrick LAMBKIN, Felipe Valdez dba Raw Happiness Juice Bar,
                                       Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-10644
                       Honorable Solomon Casseb, III, Judge Presiding


                                        ORDER
        The appellee’s motion for leave to extend time to file a petition for rehearing or motion
for rehearing en banc is hereby GRANTED.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court